 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   AUTOMOTIVE DATA                        Case No. CV 18-1560-GW-Ex
     SOLUTIONS, INC.,
12
                        Plaintiff,
13                                            ORDER TO DISMISS WITH
           v.                                 PREJUDICE
14
     DIRECTED ELECTRONICS
15
     CANADA, INC., et al.,
16
                        Defendants.
17

18

19        Based upon the stipulation between the parties and their respective counsel,
20 it is hereby ORDERED that this action is dismissed with prejudice in its entirety.

21 Each party will bear its own attorneys’ fees and expenses.

22        IT IS SO ORDERED.
23

24 Dated: January 28, 2020

25
                                          _________________________________
26                                        HON. GEORGE H. WU,
                                          UNITED STATES DISTRICT JUDGE
27

28
